03/18/2020
                 IN THE SUPREME COURT OF TENNESSEE
                             AT JACKSON
                              November 6, 2019 Session

 PAUL ZACHARY MOSS v. SHELBY COUNTY CIVIL SERVICE MERIT
                         BOARD

                  Appeal by Permission from the Court of Appeals
                        Chancery Court for Shelby County
                  No. CH-15-1669 JoeDae L. Jenkins, Chancellor
                      ___________________________________

                            No. W2017-01813-SC-R11-CV
                       ___________________________________


        The issue presented is whether the Shelby County Fire Department provided a
firefighter with sufficient notice of the reasons for his termination. The Fire Department
advised the firefighter that he was facing possible termination for violating two specific
Fire Department rules. After further investigation and a meeting with the firefighter, the
Fire Department gave him a termination letter that recited the two rules and detailed the
factual basis for his termination. The firefighter appealed, and the Shelby County Civil
Service Merit Board upheld the termination in a written decision that stated the facts and
reasons supporting the termination. The trial court affirmed the Board’s decision. The
Court of Appeals reversed, finding that the firefighter did not receive adequate notice of
the reasons for his termination. We hold that the Shelby County Fire Department
provided the firefighter with sufficient notice to satisfy the requirements of due process.
We reverse the decision of the Court of Appeals and remand for consideration of
pretermitted issues.

   Tenn. R. App. P. 11 Appeal by Permission; Judgment of the Court of Appeals
                reversed; Case remanded to the Court of Appeals

SHARON G. LEE, J., delivered the opinion of the Court, in which JEFFREY S. BIVINS, C.J.,
and CORNELIA A. CLARK, HOLLY KIRBY, and ROGER A. PAGE, JJ., joined.

Megan J. Smith and E. Lee Whitwell, Memphis, Tennessee, for the appellant, Shelby
County Civil Service Merit Board.

Andrew C. Clarke, Memphis, Tennessee, for the appellee, Paul Zachary Moss.
                                               OPINION

                                                     I.

        On November 1, 2013, Paul Zachary Moss, while off duty from his job as a
firefighter with the Shelby County Fire Department, went to a political rally at his wife’s
request. Police arrested Mr. Moss at the rally after he argued and scuffled with Thomas
Mason Ezzell, Jr. and Earl N. Mayfield, Jr. A grand jury indicted Mr. Moss on two counts
of aggravated assault. On February 24, 2015, the Shelby County Criminal Court accepted
Mr. Moss’s Alford guilty plea1 to one count of aggravated assault arising out of the
altercation involving Mr. Ezzell and dismissed the count involving Mr. Mayfield. The
Criminal Court placed Mr. Moss on judicial diversion.2

                                       Employment Termination

       On March 2, 2015, Fire Department Deputy Chief Dale H. Burress gave Mr. Moss
a written Loudermill3 notice informing him of the possibility of major disciplinary action,
including termination, because Mr. Moss had violated:

        I:      RR-0164005: General Rules of Conduct; Page 1, Line 5 (E) states:
        Disciplinary Action, including discharge, may be taken for, but shall not be
        limited to the following causes: (e) That the employee has been convicted
        of a felony.

        II.     AD-0807001: Notification of Arrest; Page 1 (last two sentences
        state): Disciplinary action may be taken against an employee, as a result of
        evidence presented, that is in violation of Shelby County Policies,


        1
          In an Alford or best interest plea, a defendant enters a guilty plea and concedes that the
prosecutor’s evidence would likely result in a guilty verdict but the defendant does not admit to
committing the criminal act. North Carolina v. Alford, 400 U.S. 25, 37 (1970).
        2
          If a qualified defendant complies with all of the conditions of diversion, including completing
the required probationary period without violating a condition of probation, the trial court will dismiss the
diverted charges. The defendant can then request that the charges be expunged from the public record.
Tenn. Code Ann. § 40-35-313 (2014).
        3
          In Cleveland Board of Education v. Loudermill, 470 U.S. 532 (1985), the United States
Supreme Court held that public employees, who may be fired only for cause, have a right to notice and an
opportunity to respond to charges against them. Under the Shelby County Civil Service Merit Act of
1971, Mr. Moss was a classified Shelby County employee and could be terminated only for just cause.
See 1971 Tenn. Priv. Acts, ch. 110.
                                                    -2-
       procedures or regulations. Such disciplinary action may be separate and
       apart from pending or final court decisions.

The notice advised Mr. Moss that he could meet with Deputy Chief Burress on March 30,
2015, to present, orally or in writing, any reasons why discipline should not be imposed.

       On March 30, 2015, Fire Department Chief Alvin D. Benson and Deputy Chief
Burress met with Mr. Moss in what is known as a Loudermill hearing. They asked Mr.
Moss several questions about the November 2013 altercation. Mr. Moss told them that
Mr. Ezzell confronted him first, but acknowledged that after Mr. Ezzell began to walk
away, Mr. Moss attempted to continue the conversation. Mr. Moss admitted that he
pointed his gun at Mr. Ezzell and Mr. Mayfield during the physical struggle that
followed, but denied that he had been drinking. Chief Benson and Deputy Chief Burress
also asked Mr. Moss about other instances involving alcohol, weapons, or assaults that
required police involvement. Mr. Moss admitted that the police had arrested him before
for possession of a firearm, but denied that alcohol had been involved. Mr. Moss also
denied that he had assaulted a woman. But police records showed that in March 2011,
police arrested Mr. Moss on charges of public intoxication and possession of a firearm
while under the influence of alcohol. Police records also showed that in October 2012, a
police officer responded to a domestic violence call during which Mrs. Moss stated that
Mr. Moss had assaulted her.

      By letter dated March 31, 2015, Chief Benson notified Mr. Moss that his
employment was terminated. The letter began by detailing Mr. Moss’s conduct during the
November 2013 political rally, his arrest, and his guilty plea. The letter then restated the
two charges in the Loudermill notice:

       I.     RR-0164005: General Rules of Conduct; Page 1, Line 5 (e):
              Disciplinary action, including discharge, may be taken for, but shall
              not be limited to the following causes: (e) The employee has been
              convicted of a felony.

       II.    AD-0807001: Notification of Arrest; Page 1 (In part): Disciplinary
              action may be taken against an employee, as a result of evidence
              presented, that is in violation of Shelby County Policies, procedures
              or regulations. Such disciplinary action may be separate and apart
              from pending or final court decisions.

Next, the letter described Mr. Moss’s “vague and in some cases deceptive and/or untrue”
responses about the November 2013 altercation during the Loudermill hearing, including
that:
                                            -3-
           Mr. Moss claimed that he only intended to escort his wife from the rally,
            but Mr. Moss “confronted protesters, engaged in a fight, and attempted to
            leave” without his wife;

           Mr. Moss denied that he “intended to personally settle the disturbance,” but
            he was confrontational and his actions indicated extremely aggressive
            behavior and “hot-temperedness”;

           Mr. Moss denied he had been drinking alcohol on the day of the altercation
            but told Deputy Chief Burress otherwise. Also, witnesses testified that Mr.
            Moss appeared to be “under the influence of alcohol and out of control”;

           Mr. Moss denied confronting an upset woman at the rally but admitted in a
            written statement that he approached the woman to try to calm her;

           Mr. Moss denied showing aggression toward “the man with the [former
            President Barack] Obama mask” but followed him, lunged at him, and
            ripped his shirt;

           Mr. Moss admitted to a previous arrest for possession of a gun without a
            permit but denied the police report account that alcohol was involved; and

           Mr. Moss denied being involved in a previous incident in which police
            responded to a call about Mr. Moss allegedly assaulting his wife.

Chief Benson expressed his conclusion that Mr. Moss was the primary aggressor in the
altercation, had been drinking, had a firearm, and was “emboldened.” He described Mr.
Moss’s conduct as irresponsible, careless, and reckless. In addition, Mr. Moss’s conduct
jeopardized the lives of “two aging decorated military veterans [and] the lives of
everyone at the scene.” The letter concluded by stating: “[c]onsidering the elements of
this case and the preponderance of the evidence,” Chief Benson terminated Mr. Moss’s
employment for violating the Fire Department’s standards of personal conduct and
behavior.

                                Administrative Review

      Mr. Moss appealed his termination to the Shelby County Civil Service Merit
Board. Testifying at the hearing before the Board were Mr. Mayfield, Chief Benson,
Deputy Chief Burress, Mr. Moss, and Kenneth W. Brashier.


                                          -4-
        Mr. Mayfield testified that on November 1, 2013, he and a group of six to eight
acquaintances were displaying American flags and an anti-Obama banner from an
overpass over I-240 in Memphis during a political rally.4 Mr. Ezzell wore an “Obama”
mask during the rally. After the event, Mr. Moss approached the rally participants in a
parking lot, yelling at them, and appeared to be under the influence of alcohol or drugs.
Mr. Moss demanded to know who was wearing the mask. According to Mr. Mayfield,
Mr. Ezzell identified himself as wearing the mask and listened to Mr. Moss for a short
time before telling Mr. Moss that he would not listen anymore. Mr. Mayfield explained
that after seeing Mr. Moss pounce on Mr. Ezzell, Mr. Mayfield came up behind Mr. Moss
and grabbed his head and neck and pulled him to the ground. According to Mr. Mayfield,
Mr. Moss pulled a gun from his pocket, pointed it at Mr. Mayfield’s head, and threatened
to kill him. When Mr. Mayfield let Mr. Moss go, Mr. Moss walked away toward his
vehicle. Police arrested Mr. Moss at the scene. Mr. Mayfield gave a written statement at
the police station about the altercation.

       Chief Benson testified that he provides general oversight at the Fire Department,
including supervision of instruction and administration of resources. Chief Benson, who
conducted Mr. Moss’s Loudermill hearing, concluded that based on a preponderance of
the evidence, Mr. Moss was the primary aggressor in the November 2013 altercation. In
addition, he found that Mr. Moss threatened to use a firearm and was under the influence
of alcohol. Chief Benson explained that, during a Loudermill investigation, the Fire
Department looks at prior behaviors of an employee to assess credibility. He learned from
the investigation that police had charged Mr. Moss in 2011 with public intoxication and
possession of a firearm while under the influence of alcohol. He also learned that in 2012,
Mr. Moss had been involved in a domestic assault incident. The Fire Department had no
record of Mr. Moss reporting either incident to his superiors. Counsel for Mr. Moss
objected to consideration by the Board of any facts unrelated to the two charges stated in
the Loudermill notice, but the Board did not rule on the objection.

        Chief Benson explained that firefighters are held to a higher standard than
members of the public. The public trusts firefighters to go into their homes, and
firefighters cannot afford to jeopardize that trust. Thus, it is a terminable offense for a
firefighter to be under the influence of alcohol, to have a weapon, and to “use” the
weapon on a citizen.5 Chief Benson reiterated that he gives weight to an employee’s prior

        4
            These individuals were apparently expressing their opposition to President Barack Obama.
        5
          The Fire Department’s “General Rules Governing Conduct” provide that the Fire Department
may impose discipline, including termination, when an employee “has been offensive in his conduct
toward . . . the public.” These general rules of conduct also require employees to exhibit courtesy in their
interactions with the public and “avoid harsh, violent, profane and insulting language and manners.”
Failure to comply with this requirement constitutes “gross insubordination.”
                                                    -5-
encounters with the police to assess the credibility of the allegations. He agreed that Mr.
Moss’s Alford guilty plea did not constitute a felony conviction in the legal sense, but for
administrative purposes, the plea fell under the administrative charge of a felony
conviction. Chief Benson acknowledged that Mr. Moss informed the Fire Department of
his November 1, 2013 arrest, but Chief Benson did not learn that Mr. Moss had not
reported the 2011 and 2012 incidents until after the issuance of the Loudermill notice.

       Deputy Chief Burress testified that he did most of the investigation into Mr.
Moss’s conduct. According to the findings from the Loudermill hearing, Mr. Moss had
pleaded guilty to a felony charge and been granted diversion. Under Shelby County
government rules, a firefighter may not continue his employment after pleading guilty to
a felony. Deputy Chief Burress also stated that Mr. Moss’s untruthful answers to
questions during the Loudermill hearing about the 2011 and 2012 incidents factored into
the decision to terminate Mr. Moss’s employment.6 The Fire Department had no records
showing that Mr. Moss had notified his superiors of the 2011 and 2012 incidents. Deputy
Chief Burress acknowledged that Mr. Moss had good evaluations and no previous
disciplinary actions other than some issues with attendance. Deputy Chief Burress agreed
that the two violations stated in the Loudermill notice related to the November 2013
altercation.

       Mr. Brashier testified that he represented Mr. Moss in the aggravated assault case
arising from the November 2013 altercation. The Fire Department allowed Mr. Brashier
to observe, but not participate in, the Loudermill hearing. Before the Loudermill hearing,
Mr. Brashier sent a letter to the Fire Department explaining that there is no conviction
when a defendant, like Mr. Moss, enters an Alford guilty plea and is granted judicial
diversion. He enclosed with the letter a Tennessee Attorney General opinion supporting
his position.

       Mr. Moss testified that he began working as a firefighter with the Fire Department
in October 2007, after about five years with the Memphis Fire Department. Mr. Moss
explained that after his 2011 arrest for public intoxication and possession of a firearm, he
reported the arrest to his superiors, explaining that he had been arrested after a
sleepwalking incident caused by taking prescribed medication. Mr. Moss maintained that
no alcohol was involved, that all charges were dismissed, and that the Fire Department
brought no disciplinary charges against him. He admitted he had no documentation
showing that the meeting with his superiors took place and that he had no permit for the
firearm he was carrying. As to the 2012 domestic violence incident, Mr. Moss said he
        6
          The Fire Department’s general rules of conduct state that “[e]mployees shall not misrepresent or
falsify any matter verbally or in writing” and that refusal “to give complete and accurate information shall
be grounds for disciplinary actions.” The rules that the Fire Department asserts Mr. Moss violated apply
to on-duty and off-duty conduct.
                                                   -6-
was not present when the police responded to his wife’s call and did not know there was
a police report about the call.

        Mr. Moss then explained that on November 1, 2013, he was at home when his
wife called and asked him to meet her at a political rally because she was feeling
threatened. Mr. Moss denied consuming alcohol that day. He stated that when he arrived
at the event, he approached a woman on the street who told him she was angry because
white men were wearing “black-men” masks. The police arrived moments later, and the
woman went to talk to the police. Mr. Moss then spoke with a former coworker, who told
him someone had mentioned doing a “drive-by” shooting. Mr. Moss went to a parking lot
to speak to the event participants and to ask his wife why she was at the rally with the
men wearing “black-men” masks. According to Mr. Moss, Mr. Ezzell then walked over
and said he was the person wearing the “Obama” mask. Mr. Moss said he became upset
and yelled at Mr. Ezzell because Mr. Moss’s wife had been put in a dangerous situation.
He admitted saying to Mr. Ezzell, “Are you stupid?” He also acknowledged that he was
“trying to be heard,” but denied swinging at, grabbing, or punching Mr. Ezzell. Mr. Moss
explained that Mr. Mayfield hit him from behind and put him on the ground in a
headlock, and Mr. Ezzell tried to grab his arms. When Mr. Moss freed himself, he pulled
his gun because he felt he was in imminent danger. The police arrested Mr. Moss and
took him to the police station. After his release, Mr. Moss reported his arrest to his
battalion chief.

        Mr. Moss said that he kept Deputy Chief Burress informed about the case and that
Deputy Chief Burress recommended that he take the diversion as “the best way to hold
on to [his] job.” Mr. Moss agreed that a higher standard applies to firefighters than to the
general public. He asserted that he did not make a “conscious choice” to take his gun to
the rally. Mr. Moss explained that because he always carries his gun, the gun was in his
pocket when his wife called asking him to meet her.

        On November 20, 2015, the Board issued its decision upholding Mr. Moss’s
termination. Under a section of the decision titled “Applicable Policy/Code Provisions,”
the Board restated the two rules cited in the Loudermill notice and in the termination
letter sent to Mr. Moss. The Fire Department’s position, as summarized by the Board,
was that Mr. Moss was fired because, while under the influence of alcohol, he started a
fight with two individuals in a crowd of protesters, pointed a gun at their heads, and
threatened to kill them. The Board stated that Mr. Moss’s position was that the case was
about the two charges in the Loudermill notice—conviction of a felony and failure to
notify the Fire Department of an arrest. Mr. Moss asserted that the facts did not support
these charges because his Alford guilty plea and diversion did not constitute a felony
conviction, and he notified the Fire Department within hours of his arrest. Based on the
testimony of witnesses and exhibits entered into the record, the Board found that:
                                            -7-
       The Fire Department had met its burden of proof for terminating Mr. Moss for
       cause;

    Mr. Moss was untruthful during the Loudermill hearing and exhibited conduct
     unbecoming of a Shelby County firefighter or Shelby County employee while off
     duty; and

    Even though Mr. Moss was granted judicial diversion, his conduct during the
     November 2013 altercation was “an egregious violation of the General Rules of
     Conduct” that “reflected adversely on all firefighters.”

                                        Trial Court Review

       Mr. Moss filed a writ of certiorari in the Shelby County Chancery Court seeking
judicial review of the Board’s decision. Mr. Moss asserted that his termination violated
his procedural due process rights because Mr. Moss did not receive adequate notice of the
charges against him before his Loudermill hearing; Mr. Ezzell did not attend the
Loudermill hearing even though he was under subpoena; the Board did not allow counsel
for Mr. Moss to exceed the scope of direct examination when cross-examining Deputy
Chief Burress; and a Board member laughed when Mr. Mayfield asked counsel for Mr.
Moss if he was “hearing impaired.”7 Mr. Moss also argued that the Board’s decision was
unsupported by substantial and material evidence because the evidence presented at the
Loudermill hearing did not establish the two charges specified in the Loudermill notice.
He also contended that the Board’s decision was arbitrary and capricious because it was
based on reasons not stated in the Loudermill notice.

       The trial court found no merit to Mr. Moss’s evidentiary arguments and ruled that
taking the pre-termination and post-termination proceedings together, Mr. Moss had
adequate opportunity to challenge the reasons for his termination and thus the
requirements of due process were satisfied. The trial court noted that Mr. Moss had
received a letter after the Loudermill hearing “that set out in detail the basis for his
termination, which included the November 1, 2013 incident, and his untruthful answers
during the hearing itself.” Last, the trial court found that substantial and material
evidence supported the Board’s decision, including the testimony of multiple witnesses
who confirmed Mr. Moss had violated applicable policies. Thus, the trial court affirmed
the Board’s decision.
       7
          During Mr. Mayfield’s cross-examination, counsel for Mr. Moss asked repeatedly whether he
had seen Mr. Moss speaking with his wife. After Mr. Mayfield had responded several times that he had
not seen them talking, Mr. Mayfield asked Mr. Moss’s counsel if he was “hearing impaired.” Counsel for
Mr. Moss then asked that the record reflect that one of the Board members “laughed when a witness used
derogatory terms towards an attorney.”
                                                -8-
                                Court of Appeals Review

       Mr. Moss appealed to the Court of Appeals, contending that the Fire Department
violated his due process rights by failing to give him adequate notice of the charges
against him and that the Board made many incorrect evidentiary rulings. He also argued
that the Board’s decision was arbitrary and unsupported by substantial and material
evidence.

       The Court of Appeals held that Mr. Moss’s due process rights were violated based
on an inadequate notice of the charges against him. Moss v. Shelby Cnty. Civ. Serv. Merit
Bd., No. W2017-01813-COA-R3-CV, 2018 WL 4913829, at *5 (Tenn. Ct. App. Oct. 10,
2018), perm. app. granted (Tenn. Feb. 25, 2019). The Court of Appeals rejected the
Board’s contention that Mr. Moss received notice of charges not stated in the Loudermill
notice—his conduct during the November 2013 altercation and untruthfulness during the
Loudermill hearing—through the termination letter. The Court of Appeals acknowledged
that the Fire Department detailed Mr. Moss’s conduct in the termination letter and in the
Board’s decision but emphasized that those documents did not “specifically reference an
applicable charge” other than the two charges in the Loudermill notice. To the extent that
the Board upheld Mr. Moss’s termination on grounds other than those two charges, the
Court of Appeals held that Mr. Moss’s due process rights were violated. Pretermitting all
other issues, the Court of Appeals reversed and remanded to the trial court with
instructions to order the Board to reinstate Mr. Moss to his position with the Fire
Department with benefits and back pay. Id.

      We granted the Board’s application for permission to appeal.

                                           II.

                                   Standard of Review

       We review a civil service board decision upholding the termination of a civil
service employee under the standards for judicial review set forth in the Tennessee
Uniform Administrative Procedures Act, Tennessee Code Annotated section 4-5-322. See
Davis v. Shelby Cnty. Sheriff’s Dep’t, 278 S.W.3d 256, 263 (Tenn. 2009) (citing Tenn.
Code Ann. § 27-9-114(b)(1)). Under section 4-5-322, a reviewing court

      may affirm the decision of the agency or remand the case for further
      proceedings. The court may reverse or modify the decision if the rights of
      the petitioner have been prejudiced because the administrative findings,
      inferences, conclusions or decisions are:

                                           -9-
       (1) In violation of constitutional or statutory provisions;

       (2) In excess of the statutory authority of the agency;

       (3) Made upon unlawful procedure;

       (4) Arbitrary or capricious or characterized by abuse of discretion or clearly
       unwarranted exercise of discretion; or

       (5) (A) Unsupported by evidence that is both substantial and material in the
       light of the entire record.

       (B) In determining the substantiality of evidence, the court shall take into
       account whatever in the record fairly detracts from its weight, but the court
       shall not substitute its judgment for that of the agency as to the weight of
       the evidence on questions of fact.

Tenn. Code Ann. § 4-5-322(h) (2011). The reviewing court may reverse, remand, or
modify a civil service board decision only for errors that affect the merits of the decision.
Id. § 4-5-322(i).

                             Procedural Due Process – Notice

       Under the Fourteenth Amendment to the United States Constitution, no state may
“deprive any person of life, liberty, or property, without due process of law.” U.S. Const.
amend. XIV, § 1. This Court has held that Article I, section 8, of the Tennessee
Constitution provides similar protections. Lynch v. City of Jellico, 205 S.W.3d 384, 391
(Tenn. 2006) (citing Willis v. Tenn. Dep’t of Corr., 113 S.W.3d 706, 711 n.4 (Tenn.
2003)) (recognizing that Article I, section 8 of the Tennessee Constitution “is
synonymous with the due process provisions of the federal constitution”). The parties do
not dispute that Mr. Moss had a property interest in continued employment with the Fire
Department and was entitled to due process. See Loudermill, 470 U.S. at 538.

        The most fundamental element of due process is “the opportunity to be heard ‘at a
meaningful time and in a meaningful manner.’” Mathews v. Eldridge, 424 U.S. 319, 333
(1976) (quoting Armstrong v. Manzo, 380 U.S. 545, 552 (1965)). “[N]otice and
opportunity for [a] hearing appropriate to the nature of the case” must precede the
“deprivation of life, liberty or property.” Mullane v. Cent. Hanover Bank & Trust Co.,
339 U.S. 306, 313 (1950). Notice must be “reasonably calculated, under all the
circumstances, to apprise interested parties” of the claims against them. Id. at 314
(citations omitted). Due process requires notice to give affected individuals an
                                            - 10 -
opportunity for adequate preparation before an impending hearing. Memphis Light, Gas
& Water Div. v. Craft, 436 U.S. 1, 14 (1978).

        Under the standard set by Loudermill, this Court reviews pre-termination and
post-termination procedures “in tandem” to determine whether the public employer
satisfied the requirements of due process. See Bailey v. Blount Cnty. Bd. of Educ., 303
S.W.3d 216, 231–32 (Tenn. 2010) (citing Carter v. W. Reserve Psychiatric Habilitation
Ctr., 767 F.2d 270, 273 (6th Cir. 1985); Case v. Shelby Cnty. Civil Serv. Merit Bd., 98
S.W.3d 167, 173 (Tenn. Ct. App. 2002)). “Elaborate procedures at one stage may
compensate for deficiencies at other stages.” Phillips v. State Bd. of Regents of State
Univ. & Cmty. Coll. Sys. of Tenn., 863 S.W.2d 45, 50 (Tenn. 1993) (citing Bignall v. N.
Idaho Coll., 538 F.2d 243, 246 (9th Cir. 1976)). The question before us is whether Mr.
Moss received adequate notice from the pre-termination and post-termination procedures
of the grounds on which the Board upheld the Fire Department’s decision to terminate his
employment.

       The Board argues that the March 31, 2015 termination letter from Chief Benson
gave Mr. Moss adequate notice of the grounds for this termination. The Board asserts that
questions asked by Chief Benson and Deputy Chief Burress at the Loudermill hearing put
Mr. Moss on notice that the Fire Department was considering his conduct during the
November 2013 altercation as a ground for disciplinary action. Mr. Moss responds that
he was not given proper notice of the charges on which the Board upheld his
termination—his conduct during the November 2013 altercation and alleged dishonesty
during the Loudermill hearing. He stresses that both the Loudermill notice and the
termination letter identified only the violation of two rules specifically dealing with being
convicted of a felony and failing to report an arrest.

       Two documents in the record assist in our determination about whether Mr. Moss
received adequate notice of the reasons for his termination before the October 20, 2015
hearing before the Board. The March 2, 2015 Loudermill notice from Deputy Chief
Burress, which Mr. Moss received less than a week after his Alford guilty plea to
aggravated assault, advised him that the Fire Department was considering major
disciplinary action against him based on violation of two rules addressing a felony
conviction and the failure to notify the Fire Department of an arrest. The March 31, 2015
termination letter from Chief Benson listed these two rules and a detailed account of the
events surrounding the November 2013 altercation that led to Mr. Moss’s indictment for
aggravated assault and the Alford guilty plea. The letter asserted that Mr. Moss was
“deceptive and/or untrue” during the Loudermill hearing in responding to questions about
the November 2013 altercation and previous instances “involving alcohol, weapons
and/or assaults.” The letter then described specific examples of dishonest responses given
by Mr. Moss. Chief Benson included in the letter his conclusions that Mr. Moss’s
                                           - 11 -
“behavior was irresponsible, careless and reckless,” that he had “brought dishonor” to the
Fire Department, and that he was being terminated “for violating the standards of
personal conduct and behavior” of Fire Department employees.

        Mr. Moss places undue emphasis on the contents of the Loudermill notice. In
determining whether Mr. Moss received proper notice of the reasons for his dismissal, we
must consider both the pre- and post-termination procedures afforded to him. See
Phillips, 863 S.W.2d at 50 (stating that “the component parts of the process are designed
to reach a substantively correct result”). Here, the pre-termination Loudermill notice
stated that Mr. Moss had violated only the two rules dealing with a felony conviction and
notification of arrest. However, at the Loudermill hearing, Chief Benson and Deputy
Chief Burress did not limit their questions to facts about the alleged violation of these
two rules. Both men questioned Mr. Moss specifically about his conduct before, during,
and after the altercation at the rally. They also asked him about prior incidents involving
alcohol, weapons, or assaults. Chief Benson’s termination letter, issued the next day,
emphasized Mr. Moss’s behavior during the November 2013 altercation and his dishonest
responses during the Loudermill hearing as “elements” he considered in terminating Mr.
Moss’s employment. The letter not only identified these grounds, but also elaborated on
them by describing specific examples of objectionable conduct. These examples stated
the factual basis for Chief Benson’s conclusion that Mr. Moss had violated the standards
of personal conduct for Fire Department employees. Mr. Moss received this letter
explaining the reasons for his termination nearly seven months before the November 1,
2013 hearing before the Board.

       Mr. Moss’s tactical decisions before and during the hearing before the Board show
that he intended to challenge Chief Benson’s conclusions about his conduct during the
November 2013 altercation. Mr. Moss subpoenaed Mr. Ezzell and Mr. Mayfield, the
other men involved in the altercation, to testify at the hearing. Mr. Ezzell and Mr.
Mayfield could offer little or no evidence about whether Mr. Moss had been convicted of
a felony or had notified the Fire Department of his arrest. Instead, these subpoenaed
witnesses had firsthand knowledge about the political rally and the altercation. At the
hearing, counsel for Mr. Moss questioned Mr. Mayfield about these facts. When Mr.
Ezell did not appear at the hearing, Mr. Moss’s counsel objected, stating: “[W]e are
charged with a witness who has accused Mr. Moss of doing certain things, and filed
criminal charges and did certain things, and that witness hasn’t appeared.” (Emphasis
added). In addition, Mr. Moss’s counsel asked Chief Benson and Deputy Chief Burress
about their knowledge of Mr. Moss’s conduct during the altercation.

       Mr. Moss also came to the hearing prepared to dispute his alleged dishonesty with
respect to past incidents involving alcohol, weapons, or assaults. Mr. Moss testified at
length about his 2011 arrest on charges of public intoxication and possession of a firearm
                                          - 12 -
while under the influence of alcohol, offering the Board an alternative explanation to
what the police report reflected. As for the 2012 domestic violence incident, Mr. Moss
told the Board that he was not present when the police showed up and was unaware the
police had taken a report. Also, Mr. Moss’s counsel questioned Chief Benson about his
knowledge of the 2011 and 2012 incidents, emphasizing that Chief Benson was not with
the Fire Department at the time.

       Based on the pre-termination Loudermill notice, the questions during the
Loudermill hearing, and the contents of the termination letter, we conclude that Mr. Moss
had sufficient notice that his conduct during the November 2013 altercation and his
answers about the 2011 and 2012 incidents were reasons for his termination. Mr. Moss
received adequate notice of the factual allegations against him and had an opportunity to
prepare for his hearing before the Board. His contention that the Fire Department violated
his due process rights lacks merit.

        In holding that Mr. Moss did not receive sufficient notice of the charges against
him, the Court of Appeals found that the termination letter did “not specifically reference
an applicable charge other than those highlighted in the Loudermill notice.” Moss, 2018
WL 4913829, at *5. The Court of Appeals reasoned that because the Board upheld Mr.
Moss’s termination on “grounds other than the charges specifically identified,” the Fire
Department violated Mr. Moss’s due process rights. Id. We respectfully disagree. We
cannot consider the Loudermill notice in isolation, but must also consider the
pre-termination and post-termination information provided to Mr. Moss. The termination
letter fully explained the reasons for Mr. Moss’s termination and gave him more notice
than a mere recitation of technical charges could have afforded him. The termination
letter first asserted that Mr. Moss’s “irresponsible, careless and reckless” behavior during
the November 2013 altercation and his dishonesty during the Loudermill hearing violated
the Fire Department’s standards of personal conduct. The assertions were then supported
with multiple specific examples, providing Mr. Moss with notice of the specific factual
allegations that Chief Benson considered in deciding to terminate his employment “for
violating the standards of personal conduct and behavior of Shelby County Fire
Department employees.” In addition, the actions of Mr. Moss and his counsel at the
hearing before the Board conflict with the claim that Mr. Moss did not know about the
allegations against him. Thus, the Court of Appeals’ conclusion that due process notice
requirements may be satisfied only when pre-termination notices enumerate all applicable
charges that may serve as grounds for an employee’s termination elevates form over
substance.




                                           - 13 -
                                   Remaining Issues

       Mr. Moss also asserts that he was denied due process because he did not have a
chance to confront Mr. Ezzell, who did not appear at the hearing; the Board improperly
limited the scope of his cross-examination of Mr. Mayfield; and the Board denied him the
chance to present evidence of disparate discipline. He also asserts that the Board’s
decision was arbitrary and capricious and not based on substantial and material evidence.

       Mr. Moss raised these issues below, but the Court of Appeals did not rule on them.
In light of our ruling, we remand this case to the Court of Appeals for consideration of
the issues pretermitted by its decision.

                                          III.

       We reverse the judgment of the Court of Appeals and remand this case to the
Court of Appeals for consideration of pretermitted issues. Costs of this appeal are taxed
to Paul Zachary Moss, for which execution may issue if necessary.



                                                   _________________________________
                                                   SHARON G. LEE, JUSTICE




                                          - 14 -